Citation Nr: 1114832	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of prostate cancer.  

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  

3.  Entitlement to a disability evaluation in excess of 30 percent for asthma.  

4.  Entitlement to a disability evaluation in excess of 50 percent for an adjustment disorder with anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, February 2009 and May 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) (originally denied in December 1991) and the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to increased initial disability evaluations for the claims currently on appeal.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on these issues.  

During his February 2011 hearing, the Veteran's representative argued that the Veteran's respiratory symptomatology was significantly worse than that reflected by his current disability evaluation.  The Veteran's wife also suggested that his breathing condition had worsened in a February 2010 statement.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was more than 2 years ago, and since there is evidence of a possible worsening in the Veteran's symptomatology, he must be provided with the opportunity to report for a more current VA examination.  

The evidence of record also demonstrates that the Veteran was last afforded a VA examination for his service-connected bilateral hearing loss in January 2009.  According to this examination report, the Veteran indicated that he did not wear hearing aids.  However, during his February 2011 hearing, the Veteran reported that he was given hearing aids during his last hearing test.  The Veteran's wife also testified to noticing a worsening of the Veteran's hearing loss since his last VA examination.  Therefore, since it has been more than 2 years since the Veteran's last audiometric examination, and since there is evidence of a potential worsening, he should be afforded a more recent VA audiometric examination.  See id.  

The Veteran also testified during his February 2011 hearing that his service-connected prostate cancer residuals had worsened.  He indicated that he had to wear pads and change them at least four times per day.  The Veteran also reported that his prostate-specific antigen (PSA) levels had more than doubled since his last VA genitourinary examination of January 2009.  The Veteran submitted a copy of a private medical record dated February 2010 and prepared by a physician with the initials G.A.P. that does indicate that his PSA levels were rising.  Therefore, because there is evidence of a worsening of symptomatology, a new VA genitourinary examination is also necessary.  See id.

During his February 2011 hearing, the Veteran also submitted a copy of a private psychiatric evaluation performed in October 2010.  The Veteran was found to be suffering from a severe level of posttraumatic stress disorder (PTSD) symptomatology at this time.  The Veteran was last afforded a VA psychiatric examination in April 2009.  The Veteran was not found to suffer from PTSD during this examination.  Therefore, there is evidence of additional psychiatric symptomatology at this time.  Furthermore, during this examination, it was noted that the Veteran was employed, having missed no work in the last 12 months.  The Veteran's representative asserted during the February 2011 hearing, however, that the Veteran could no longer sustain marginal employment.  As such, the evidence suggests that the Veteran's psychiatric symptomatology may have deteriorated since his last VA examination, and as such, he should be afforded a new examination to determine the current level of disability due to his psychiatric conditions as well.  See id.  

Finally, the Veteran testified in his hearing that he had continued to receive treatment for his disabilities with VA, and that he had an appointment scheduled for March 2, 2011.  The most recent VA outpatient treatment of record is from January 2010.  As such, VA Medical Center (VAMC) records prepared since January 2010 through at least March 2, 2011 should be obtained and incorporated into the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the Veteran's VAMC treatment records prepared since January 2010.  The Veteran has reported treatment as recently as March 2, 2011.  Once these records are obtained they should be incorporated into the Veteran's claims file.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected asthma.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All indicated tests and studies should be performed and the examiner should report all findings in detail, taking into consideration the lay statements provided by the Veteran in support of his claim.  

3.  The Veteran should also be scheduled for a VA audiometric examination before an appropriate specialist to determine the current level of severity of his bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  Audiometric findings should be reported in full detail, and the examiner should discuss any occupational or other functional limitations arising as a result of the Veteran's hearing loss.  

4.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his prostate cancer residuals.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All indicated tests and studies should be performed, and the examiner should indicate whether there is evidence of a recurrence of the Veteran's cancer.  A complete rationale should be provided for all opinions offered and the examiner should consider the lay statements offered by the Veteran in support of his claim when making any conclusions.  

5.  Finally, the Veteran should be afforded a VA examination to determine the current level of severity of his psychiatric disorders.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All indicated tests and studies should be performed, and the examiner should describe in detail all of the psychiatric symptomatology associated with any diagnosis deemed to be related to military service.  

6.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



